Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/JP2018/030575 filed on August 17, 2018, which claims benefit to JP 2017-175770 filed on September 13, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on March 6, 2020 and April 3, 2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieper et al. (US Pat. 6,085,551) in view of Johnson (US Pub. 2009/0044567) (both new cited).
Regarding claim 1, Pieper et al. discloses a method and apparatus for manufacturing high melting point glasses with volatile component, comprising: a supply step of supplying glass raw materials (batch charger 5) onto molten glass accommodated in a melting chamber (2) of a glass melting furnace (1) from a supply unit (5) mounted to a front wall (6) of the melting chamber (2); a melting step of melting the supplied glass raw materials through heating (via electrodes 20 and 22); an outflow step of causing the molten glass to flow outside the melting chamber (2) from an outflow port (7) provided at a rear wall (8) of the melting chamber, and wherein the glass raw materials are melted through heating only with electrodes each immersed in the molten glass in the melting chamber (Fig. 1-3; Col. 7, Lines 9 to Col. 8, Line 27).  Pieper et al. does not discloses a plurality of supplied unit and the glass raw materials supplied from one supply unit and another supply unit, which are adjacent to each other out of the plurality of supply units, extend in parallel through intermediation of a gap on the molten glass.  Johnson discloses a plurality of supplied unit (feeders 46 and 56) and the glass raw materials supplied from one supply unit and another supply unit, which are adjacent 
Regarding claim 2, Pieper et al. discloses the electrodes (20) comprises a plurality of pairs of rod-shaped electrodes (20), and wherein the plurality of pairs of rod-shaped electrodes (20) are arranged so that an expected flow passage through which glass raw material supply from the supply unit flows in the melting chamber passes between one rod-shaped electrode and another rod-shaped electrode forming each air of the plurality of pairs (Fig. 2).
Regarding claim 3, Pieper et al. discloses a distance from the front wall (6) to the rod-shaped electrode (20) closest to the front wall (6) is set to be shorter than an inter-electrode (20) distance between the rod-shaped electrodes, which are adjacent to each other in a flow direction of the glass raw material (Fig. 2).
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddux (US Pat. 3,961.126) (new cited) in view of Johnson (US Pub. 2009/0044567).
Regarding claim 1, Maddux discloses an apparatus and method for increasing electric power in an electric glass-melting furnace, comprising: a supply step of 
Regarding claim 2, Maddux discloses the electrodes (21-26) comprises a plurality of pairs of rod-shaped electrodes (21-22, 24-24 and 25-26), and wherein the 
Regarding claim 3, Maddux discloses a distance from the front wall (14) to the rod-shaped electrode (21-22) closest to the front wall (14) is set to be shorter than an inter-electrode (21-26) distance between the rod-shaped electrodes, which are adjacent to each other in a flow direction of the glass raw material (Fig. 1-2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Williamson (US Pat. 4,531,218) discloses a glass melting furnace.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant is respectfully requested to provide a location within the disclosure to support any amendments. See MPEP § 714.02 and § 2163.06 ("Applicant should specifically point out the support for any amendments made to the claims.").
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/22/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761